Name: Commission Regulation (EEC) No 2525/88 of 11 August 1988 on the supply of refined palm oil to El Salvador as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  America
 Date Published: nan

 No L 221 /8 Official Journal of the European Communities 12. 8 . 88 COMMISSION REGULATION (EEC) No 2525/88 of 11 August 1988 on the supply of refined palm oil to El Salvador as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 October 1987 on the supply of food aid to El Salvador, the Commission allocated to the latter country 400 tonnes of refined palm oil ; , Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined palm oil to El Salvador in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety arid directly applicable in all Member States . Done at Brussels, 11 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7. 1988, p. 7 . 3 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 12. 8 . 88 Official Journal of the European Communities No L 221 /9 ANNEX 1 . Operation No ('): 242/88 2. Programme : 1987 3. Recipient : El Salvador 4. Representative of the recipient (2) : Ministerio del Interior, Vice-Ministro de desarrollo social Centro de Gobierno (Tel . 22 63 83, Telex 037320559), San Salvador, El Salvador 5. Place or country of destination : El Salvador 6 . Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 page 3 (under IIIA3) 8 . Total quantity : 400 tonnes net 9 . Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 oaee 3 (under III.B) : ' V 6  metal cans of five litres or five kilograms : 300 tonnes,  metal cans of two litres or two kilograms : 1 00 tonnes,  the cans must be packed in cartons,  the cans must carry the following wording : ACCIÃ N N ° 242/88 / ACEITE DE PALMA REFINADO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A EL SALVADOR 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Puerto Acajutla 16. Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment : 1 to 31 October 1988 18 . Deadline for the supply : 30 November 1988 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 August 1988, not later than 12 noon. Tenders shall be valid until 12 midnight on 31 August 1988 21 .. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 September 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 14 September 1988 (b) period for making the goods available at the port of shipment : 15 October to 15 November 1988 (c) deadline for the supply : 15 December 1988 22. Amount of the tendering security : 1 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 221 /10 Official Journal of the European Communities 12. 8 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : M. Cerini, Chef de la DÃ ©lÃ ©gation de la CCE pour 1 AmÃ ©rique Centrale, Centro Colon, Aptdo 836, 1007 San JosÃ ©, Costa Rica, TÃ ©l . 33 27 55 (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivy certificate must indicate the caesium- 134 and - 137 level . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.